PER CURIAM.
Wife appeals from those portions of a dissolution decree concerning the division of property, the amount of child support and attorney fees. Husband cross-appeals. We affirm the trial court in all respects, save its determination of the amount of child support.
We must consider the adequacy of child support in light of the formula and factors recently set out by the Supreme Court in Smith v. Smith, 290 Or 675, 626 P2d 342 (1981). Smith requires courts initially to use a formula which relates the income of both parties to the children’s needs. Although evidence of some of these factors exists in the record, the record is inadequate to enable us to make a determination of the children’s needs following the guidelines set out in Smith. Therefore, we remand for a redetermination of child support consistent with Smith.
Affirmed in part and remanded for redetermination of child support. No costs to either party.